TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00088-CV


                                    Diane S. Jones, Appellant

                                                 v.

                       Texas Comptroller of Public Accounts, Appellee




               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-19-005814, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on April 29, 2021. On May 20, 2021, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by June 1, 2021, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Prosecution

Filed: June 30, 2021